 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of October 31, 2005, among SmartVideo Technologies, Inc., a Delaware
corporation, with headquarters located at 3505 Koger Boulevard, Suite 400,
Duluth, Georgia 30096 (the “Company”), and the investors listed on the Schedule
of Buyers attached hereto (individually, a “Buyer” and collectively, the
“Buyers”).
RECITALS
     A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
     B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) shares of the Series A-1
Convertible Preferred Stock, par value $0.001 per share (the “Preferred Stock”),
of the Company, in the amount set forth opposite such Buyer’s name on the
Schedule of Buyers (which aggregate amount for all Buyers shall collectively be
referred to herein as the “Preferred Shares”), (ii) a warrant to acquire shares
of Common Stock, par value $.001 per share (the “Common Stock”) of the Company
at a price of $1.75 per share (the “$1.75 Warrants”), in substantially the form
attached hereto as Exhibit A-1 (as exercised, collectively, the “$1.75 Warrant
Shares”), and (iii) a warrant to acquire shares of Common Stock at a price of
$2.00 per share (the “$2.00 Warrants” and, collectively with the $1.75 Warrants,
the “Warrants”), in substantially the form attached hereto as Exhibit A-2 (as
exercised, collectively, the “$2.00 Warrant Shares” and, collectively with the
$1.75 Warrant Shares, the “Warrant Shares”).
     C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
     D. The Preferred Shares, the Warrants, the Warrant Shares, the Strategic
Investment Securities (as defined herein) and the shares of the Common Stock
into which the Preferred Shares and the Strategic Investment Securities are
convertible collectively are referred to hereinafter as the "Securities”.
     NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
     1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.
          (a) Purchase of Preferred Shares and Warrants. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 herein:

 



--------------------------------------------------------------------------------



 



          (i) The Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the date
hereof (the “First Closing Date”), the number of Preferred Shares as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers, along
with the Warrants to acquire up to that number of $1.75 Warrant Shares as is set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers and
that number of $2.00 Warrant Shares as is set forth opposite such Buyer’s name
in column (5) on the Schedule of Buyers (the “First Closing”). The purchase
price for the Preferred Shares and related Warrants to be purchased by each
Buyer at the First Closing shall be the amount set forth opposite such Buyer’s
name in column (6) of the Schedule of Buyers (the “First Closing Purchase
Price”). The First Closing shall occur on the First Closing Date at the offices
of the Company.
          (ii) In the event that a Strategic Investor shall have entered into a
binding agreement with the Company to make a Strategic Investment, or otherwise
made a Strategic Investment, within 90 days after the First Closing Date, each
Buyer shall have the right, but not the obligation, to purchase securities
identical to those being purchased through such Strategic Investment (“Strategic
Investment Securities”) on the same terms and conditions as such Strategic
Investor. The Buyers shall be entitled to purchase, in the aggregate, a dollar
amount of Strategic Investment Securities equal to the aggregate First Closing
Purchase Price paid by all Buyers. Each Buyer shall be entitled to purchase a
portion of Strategic Investment Securities in the same proportion that the First
Closing Purchase Price paid by such Buyer at the First Closing bears to the
aggregate First Closing Purchase Price paid by all Buyers. In the event that any
Buyer elects to purchase none or less than its pro rata share of Strategic
Investment Securities, then the other Buyers may elect to purchase more than
their pro rata shares, with any such Strategic Investment Securities being
divided among each Buyer electing to purchase more than its pro rata share in
the same proportion that the First Closing Purchase Price paid by each such
Buyer bears to the First Closing Purchase Price paid by each other such Buyer.
The Company shall promptly notify the Buyers of the execution of a term sheet or
any agreement or Strategic Investment (as applicable), and each Buyer shall have
five Business Days from the date of delivery of such notice to notify the
Company of its election to purchase Strategic Investment Securities. On the
fifth Business Day following a Strategic Investment (the “Strategic Closing
Date”), the Company shall issue and sell to each Buyer electing to purchase
Strategic Investment Securities, and each Buyer electing to purchase Strategic
Investment Securities severally, but not jointly, agrees to purchase from the
Company, such Strategic Investment Securities (the “Strategic Closing”) at an
aggregate purchase price equal to the First Closing Purchase Price (the
“Strategic Closing Purchase Price”).
          (iii) In the event that a Strategic Investor shall not have entered
into a binding agreement with the Company to make a Strategic Investment, or
otherwise made a Strategic Investment, within 90 days after the First Closing
Date, but the Secondary Closing Conditions shall have been fulfilled within
75 days after the First Closing Date (or those of the Buyers who elect to waive
shall have waived in writing within 90 days after the First Closing Date, the
fulfillment of the Secondary Closing Conditions), the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, shall purchase
from the Company, the number of Preferred Shares as is set forth opposite such
Buyer’s name in column (9) on the Schedule of Buyers, along with the Warrants to
acquire up to that number of $1.75 Warrant Shares as is set forth opposite such
Buyer’s name in column (10) on the

- 2 -



--------------------------------------------------------------------------------



 



Schedule of Buyers and that number of $2.00 Warrant Shares as is set forth
opposite such Buyer’s name in column (11) on the Schedule of Buyers (the
“Secondary Closing” and, with the First Closing and the Strategic Closing, each
a “Closing”). The purchase price for the Preferred Shares and related Warrants
to be purchased by each Buyer at the Secondary Closing shall be the amount set
forth opposite such Buyer’s name in column (12) of the Schedule of Buyers (the
“Secondary Closing Purchase Price” and, with the First Closing Date Purchase
Price and the Strategic Closing Date Purchase Price, each a “Purchase Price”).
The Company shall promptly notify the Buyers of the satisfaction of the
Secondary Closing Conditions (or if the Secondary Closing Conditions are not
satisfied within 75 days after the First Closing Date, those of the Buyers who
elect to waive shall have waived in writing by no later than 82 days after the
First Closing Date the fulfillment of the Secondary Closing Conditions), and on
the tenth day following the delivery of such notice (the “Secondary Closing
Date” and, with the First Closing Date and the Strategic Closing Date, each a
“Closing Date”), the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees (to the extent the Secondary Closing
Conditions are fulfilled or are waived by such Buyer) to purchase from the
Company, such Preferred Shares and Warrants.
          (b) Form of Payment; Delivery of Certificates. On each Closing Date,
(i) each Buyer shall pay the Purchase Price to the Company for the Securities to
be issued and sold to such Buyer at such Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, and (ii) the Company shall deliver within three Business Days to
each Buyer (A) one or more stock certificates evidencing the number of Preferred
Shares and/or Strategic Investment Securities such Buyer is purchasing, and/or
(B) one or more Warrants pursuant to which such Buyer shall have the right to
acquire $1.75 Warrant Shares and/or $2.00 Warrant Shares, in all cases duly
executed on behalf of the Company and registered in the name of such Buyer.
     2. BUYER’S REPRESENTATIONS AND WARRANTIES.
          As of the date hereof, each Buyer represents and warrants to the
Company with respect to only itself that:
          (a) No Public Sale or Distribution. Such Buyer is (i) acquiring the
Preferred Shares and the Warrants and (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act and such Buyer does
not have a present arrangement to effect any distribution of the Securities to
or through any person or entity; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
          (b) Investor Status. At the time such Buyer was offered the
Securities, such Buyer was, and at each Closing, and on each date on which such
Buyer exercises the Warrants such

- 3 -



--------------------------------------------------------------------------------



 



Buyer will be a sophisticated investor as described in Rule 506(b)(2)(ii) of
Regulation D and an “accredited investor” as defined in Rule 501(a) of
Regulation D.
          (c) Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
          (d) Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer. Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk and is able to afford a complete loss of such investment.
Such Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.
          (e) No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
          (f) Transfer or Resale. Such Buyer understands that except as provided
in the Registration Rights Agreement: (i) the Securities have not been and are
not being registered under the 1933 Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the 1933 Act, as amended, (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person (as defined in Section 3(r))
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and
(iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan secured by the Securities and such
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company

- 4 -



--------------------------------------------------------------------------------



 



pursuant to this Agreement or any other Transaction Document, including, without
limitation, this Section 2(f); provided, that in order to make any sale,
transfer or assignment of Securities, such Buyer and its pledgee makes such
disposition in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act.
          (g) Legends. Such Buyer understands that the certificates or other
instruments representing the Preferred Shares, the Warrants and the stock
certificates representing the Warrant Shares and the Common Stock, except as set
forth below, shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
          (h) Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
          (i) No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

- 5 -



--------------------------------------------------------------------------------



 



          (j) Residency. Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.
          (k) Broker-Dealer Status. Such Buyer is a not a registered
broker-dealer or, if such Buyer is an affiliate of a broker-dealer, such Buyer
is acquiring the Securities hereunder in the ordinary course of its business and
such Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
          As of the date hereof, the Company represents and warrants to each of
the Buyers that:
          (a) Organization and Qualification. Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power and authorization to own their properties and
to carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). The Company has
no Subsidiaries except as set forth on Schedule 3(a).
          (b) Authorization; Enforcement; Validity. Except as set forth in
Section 3(c) hereof, the Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement, the Certificate
of Designation in the form attached hereto as Exhibit D, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5), the Warrants and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares and the Warrants and the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants and the shares of Common Stock issuable upon conversion
of the Preferred Shares have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or, except as set forth in Section 3(c) hereof, its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,

- 6 -



--------------------------------------------------------------------------------



 



reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
          (c) Issuance of Securities. The Preferred Shares and the Warrants are
duly authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof and the Preferred Shares shall be fully paid and nonassessable
with the holders being entitled to all rights accorded to a holder of Preferred
Stock. As of the Closing Date, the Company does not have a sufficient number of
authorized shares of Common Stock reserved to equal the number of shares of
Common Stock underlying the Warrants and the Preferred Shares. As soon as
reasonably practicable, but in any case within 120 days, after the Closing Date,
the Company shall use its best efforts to obtain stockholder approval of an
amendment to the Company’s Certificate of Incorporation in order to increase the
number of authorized shares of Common Stock to at least 100,000,000 shares.
Subsequent to the stockholders’ approval of such amendment to the Certificate of
Incorporation, the Company shall, so long as any of the Preferred Shares and the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Preferred Stock and the exercise of
the Warrants, 100% of the number of shares of Common Stock issuable upon
conversion of the Preferred Shares and the exercise of the Warrants. Upon
exercise in accordance with the Warrants, the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Preferred Stock. The issuance by the Company of the
Securities is exempt from registration under the 1933 Act.
          (d) No Conflicts. Except as set forth in Section 3(c) hereof, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Preferred Shares and
Warrants and reservation for issuance and issuance of the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined
below) or Bylaws (as defined below) of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the over-the-counter
market (the “Principal Market”)) or other principal market applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.
          (e) Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date. The Company and its Subsidiaries are unaware of any facts or circumstances
that might prevent the Company from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. The
Company is not in

- 7 -



--------------------------------------------------------------------------------



 



violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.
          (f) Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144) or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
          (g) No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. Except as set forth in Schedule 3(g), the Company has not
engaged any placement agent or other agent in connection with the sale of the
Company’s debt or equity securities for financing purposes.
          (h) No Integrated Offering. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
          (i) Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the State of Delaware, including Section 203 of the Delaware General Corporation
Law, which is or could become applicable to any Buyer as a result of the
transactions contemplated by

- 8 -



--------------------------------------------------------------------------------



 



this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities.
          (j) SEC Documents; Financial Statements. Except as set forth in
Schedule 3(j), during the two years prior to the date hereof, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof or prior to
the date of the Closing, and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyers or their respective representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC filing (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
          (k) Absence of Certain Changes. Since December 31, 2004, there has
been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Since December 31,
2004, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $500,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $1,000,000. The Company has not taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(k), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 3(r)), (ii) the Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured,

- 9 -



--------------------------------------------------------------------------------



 



(iii) the Company intends to incur or believes that it will incur debts that
would be beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
          (l) No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 or SB-2 filed with the
SEC relating to an issuance and sale by the Company of its Preferred Stock and
which has not been publicly announced.
          (m) Conduct of Business; Regulatory Permits. Neither the Company nor
its Subsidiaries is in violation of any term of or in default under the
Certificate of Incorporation or Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any Subsidiary is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. Since
December 31, 2004, (i) the Common Stock has been designated for quotation or
listed on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market, and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market, or any requests for information in connection with any informal inquiry
or formal investigation or proceedings regarding the Company or its officers and
directors and (iv) except as set forth in Schedule 3(j), the Company has not
received any comment letters from the staff of the SEC concerning any filings
made by the Company which have not been resolved to the satisfaction of the SEC
staff. The Company and its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
          (n) Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

- 10 -



--------------------------------------------------------------------------------



 



          (o) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
          (p) Transactions With Affiliates. Except as set forth in the Company’s
Annual Report on Form 10-KSB for the year ended December 31, 2004, the Company’s
Registration Statement on Form SB-2 filed with the SEC on June 30, 2005, the
Company’s Form 8-K filed with the SEC on August 19, 2005 and the Company’s
Quarterly Report on Form 10-QSB filed with the SEC on September 14, 2005, none
of the officers, directors or employees of the Company is presently a party to
any transaction with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner.
          (q) Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (x) 50,000,000 shares of Common Stock,
of which as of the date hereof, 26,812,179 shares are issued and outstanding and
10,299,544 shares are reserved for issuance pursuant to the Company’s employee
incentive plan and other warrants, exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (y) 50,000,000 shares of
convertible preferred stock, of which as of the date hereof, none are issued and
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as set forth on
Schedule 3(q): (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness (as defined in Section 3(r)) of the Company
or any of its Subsidiaries or by which the Company or any of its Subsidiaries is
or may become bound; (iv) there are no financing statements securing obligations
in any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are

- 11 -



--------------------------------------------------------------------------------



 



no securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (viii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents (as
defined herein) but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or any Subsidiary’s respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect. The Company has furnished or made available to the
Buyer true, correct and complete copies of the Company’s certificate of
incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, Common Stock and the material rights of the
holders thereof in respect thereto.
          (r) Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries (i) has any outstanding Indebtedness (as defined below),
(ii) is a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument would result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. No
outstanding Indebtedness is secured. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables and
broadcast rights payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability

- 12 -



--------------------------------------------------------------------------------



 




company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
          (s) Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Securities or any of its Subsidiaries or
any of the Company’s or the Company’s Subsidiary’s officers or directors,
whether of a civil or criminal nature or otherwise.
          (t) Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged, including directors’ and officers’ liability insurance with a policy
limit of at least $5,000,000. Neither the Company nor any Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
          (u) Employee Relations. (i) Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company and its Subsidiaries believe that their relations
with their employees are good. No executive officer of the Company (as defined
in Rule 501(f) of the 1933 Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. No current or former executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant. The continued employment of
each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.
               (ii) The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
          (v) Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company and any of its Subsidiaries. Any real property and facilities held
under lease by the Company and any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

- 13 -



--------------------------------------------------------------------------------



 



          (w) Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. None of the Company’s Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate within three
years from the date of this Agreement. The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
          (x) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
          (y) Tax Status. Except as indicated in the Side Letter, the Company
and each of its Subsidiaries (i) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and (ii) has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
          (z) Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability

- 14 -



--------------------------------------------------------------------------------



 



for assets and liabilities is compared with the existing assets and liabilities
at reasonable intervals and appropriate action is taken with respect to any
difference, except where the failure to satisfy any of clauses (i) through
(iv) above, would not, individually or in the aggregate, be reasonably expected
to result in a Material Adverse Effect. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the 1934
Act) that are effective in ensuring that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. The Company’s independent public accountant has not informed the
Company, including the Company’s board of directors, pursuant to Section 10A of
the 1934 Act or otherwise, of any illegal act or fraud involving the Company, of
any material weakness or significant deficiency in the Company’s internal
control over financial reporting, or of any disagreements it has had with
management of the Company.
          (aa) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
          (bb) Manipulation of Price. The Company has not, and to the actual
knowledge of the directors and officers of the Company, no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.
          (cc) Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
          (dd) Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their respective
agents or counsel with any information that constitutes or might constitute
material, nonpublic information. The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any Subsidiary or either of its or their
respective business, properties, prospects,

- 15 -



--------------------------------------------------------------------------------



 



operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed (assuming for this purpose that
the Company’s reports filed under the 1934 Act are being incorporated into an
effective registration statement filed by the Company under the 1933 Act). The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
     4. COVENANTS.
          (a) Best Efforts. Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 4, 5, 6 and 7 of this Agreement.
          (b) Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.
          (c) Reporting Status. Until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all the Preferred
Stock, Warrant Shares and share of Common Stock into which the Preferred Shares
are converted and none of the Warrants is outstanding (the “Reporting Period”),
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise permit such termination.
          (d) Use of Proceeds. The Company will use the proceeds from the sale
of the Securities for general corporate purposes, prospectively and
retrospectively, including general and administrative expenses, and current
accounts payable (a list of which has been provided to the Buyers), but not for
(i) the repayment of other outstanding Indebtedness of the Company or any of its
Subsidiaries in excess of $250,000 or (ii) the payment of bonuses or other
compensation except for salaries to officers, directors or other affiliates of
the Company. The Company may repay in full the loan in the principal amount of
$225,000 (plus accrued interest thereon) made to the Company by Justin A.
Stanley as described in the Company’s Form 8-K filed with the SEC on August 19,
2005.
          (e) Financial Information. The Company agrees to send to each Buyer
during the Reporting Period, unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within five
(5) Business Days after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-KSB, its Quarterly Reports on Form 10-QSB, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or

- 16 -



--------------------------------------------------------------------------------



 



amendments filed pursuant to the 1933 Act, and (ii) copies of any notices and
other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.
          (f) Listing. The Company shall promptly (i) secure the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and (ii) secure the listing of all of the Registrable Securities upon
the NASDAQ SmallCap Market or the NASDAQ National Market if and when the Company
satisfies the applicable listing requirements. The Company shall maintain, so
long as any other shares of Common Stock shall be so listed, such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stock’s
authorization for listing on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).
          (g) Fees. Within three Business Days of each Closing, the Company
shall pay all reasonable attorney’s fees incurred by the Buyers relating to or
arising out of the transactions contemplated hereby. The Company shall also be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in this Agreement or in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.
          (h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) of this Agreement;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.
          (i) Additional Registration Statements. Except as set forth on
Schedule 4(i), so long as any Warrant Shares or shares of Common Stock into
which any Preferred Shares have been converted are issued and outstanding but no
Registration Statement (as defined in the Registration Rights Agreement) has
been filed with respect to such Warrant Shares or shares of Common Stock, the
Company will not file a registration statement under the 1933 Act relating to
securities that are not the Securities until the date that a Registration
Statement with respect to such Warrant Shares or

- 17 -



--------------------------------------------------------------------------------



 



shares of Common Stock is first declared effective by the SEC (the “Effective
Date”), provided that the Company may include in a Registration Statement the
securities listed on Schedule 4(i).
          (j) Corporate Existence. So long as any Buyer beneficially owns any
Warrants, the Company shall maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or, except in compliance with the Warrant, sale of all
or substantially all of the Company’s assets, where the surviving or successor
entity in such transaction (i) assumes the Company’s obligations hereunder and
under the agreements and instruments entered into in connection herewith and
(ii) is a publicly traded corporation whose common stock is quoted on or listed
for trading on the Principal Market, the New York Stock Exchange or the American
Stock Exchange.
          (k) Reservation of Shares. As soon as reasonably practicable after the
Closing Date, the Company shall use its best efforts to obtain stockholder
approval of an amendment (the “Amendment”) to the Company’s Certification of
Incorporation in order to increase the number of authorized shares of Common
Stock to at least 100,000,000 shares. Subsequent to the stockholders’ approval
of such amendment to the Certificate of Incorporation, the Company shall, so
long as any of the Preferred Stock and Warrants are outstanding, take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, the number of shares of Common Stock issuable upon conversion of the
Preferred Stock and exercise of the Warrants being issued at the Closing in
conformity with Section 3(c).
          (l) Buyers’ Agreement to Vote for Amendment. Each of the Buyers shall
vote, by proxy, consent solicitation or otherwise, to approve the Amendment
within the time period required for the Amendment to be approved in accordance
with the Delaware General Corporation Law.
     5. TRANSFER RESTRICTIONS; TRANSFER AGENT INSTRUCTIONS.
          (a) Transfer Restrictions. The legend set forth in Section 2(g) shall
be removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Securities upon which it is
stamped, if (i) in connection with any sale of such Securities made pursuant to
a Registration Statement and in accordance with the prospectus delivery
requirements under the 1933 Act, (ii) in connection with a sale, assignment or
other transfer, such holder provides the Company with an opinion of counsel, in
a generally acceptable form, to the effect that such sale, assignment or
transfer of such Securities may be made without registration under the
applicable requirements of the 1933 Act and the legend may be removed from such
certificate in connection with such sale, assignment or other transfer, or
(iii) such holder provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144. The
Company shall cause its legal counsel to issue the legal opinion included in the
Irrevocable Transfer Agent Instructions to the Company’s transfer agent on the
Effective Date. Following the Effective Date or at such earlier time as a legend
is no longer required for any or all of the Securities, the Company will no
later than three Business Days following the delivery by a Buyer to the Company
or the Company’s transfer agent of a legended certificate representing such
Securities, deliver or cause to be delivered to such Buyer a certificate
representing such Securities that is free from all restrictive and other
legends. Following the Effective Date and upon the delivery to any Buyer of any
certificate representing Securities that is free from all restrictive and other
legends, such Buyer agrees that any sale of such Securities shall be made
pursuant to a

- 18 -



--------------------------------------------------------------------------------



 



Registration Statement and in accordance with the plan of distribution described
therein or pursuant to an available exemption from the registration requirements
of the 1933 Act. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in Section 2(g). The Company will not effect or publicly
announce its intention to effect any exchange, recapitalization or other
transaction that effectively requires or rewards physical delivery of
certificates evidencing the Common Stock or the Preferred Stock. In order for
the Buyers to effect sales under a Registration Statement in accordance with the
legal opinion included in the Irrevocable Transfer Agent Instructions, the
Company agrees to give notice, at any time and from time to time upon written
request of any Buyer, to the Company’s transfer agent that (a) the Company has
filed all required reports under the 1934 Act, (b) there is no stop order
suspending the effectiveness of the Registration Statement, and (c) there has
been no event that would cause the Registration Statement to include any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
notice in the foregoing sentence shall be given by the Company on the same
business day as the request is made if the request is made at or prior to
11:00 A.M., EST, on any business day, and within one business day if the request
is made after 11:00 A.M., EST.
          (b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Buyer or its respective nominee(s),
for the Warrant Shares in such amounts as specified from time to time by each
Buyer to the Company upon exercise of the Warrants in the form of Exhibit C
attached hereto (the “Irrevocable Transfer Agent Instructions”). The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, and stop transfer instructions
to give effect to Section 2(f) hereof, will be given by the Company to its
transfer agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.
          (c) Breach. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to a Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
          (d) Additional Relief. If the Company shall fail for any reason or for
no reason to issue to such holder unlegended certificates within three
(3) Business Days of receipt of documents necessary for the removal of legend
set forth above (the “Deadline Date”), then, in addition to all other remedies
available to the holder, if on or after the Business Day immediately following
such three (3) Business Day period, the holder purchases (in an open market
transaction or otherwise) Securities to deliver in satisfaction of a sale by the
holder of Securities that the holder anticipated receiving from the Company (a
“Buy-In"), then the Company shall, within five (5) Business Days after the
holder’s request and in the holder’s discretion, either (i) pay cash to the
holder in an amount equal to the holder’s total purchase price (including
brokerage commissions, if any) for the Securities so purchased (the “Buy-In
Price"), at which point the Company’s obligation to deliver such certificate
(and to issue such Securities) shall terminate, or (ii) if applicable,

- 19 -



--------------------------------------------------------------------------------



 



promptly honor its obligation to deliver to the holder a certificate or
certificates representing such Securities and pay cash to the holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Securities, times (B) the Closing Bid Price (as defined in
the Warrants) on the Deadline Date.
     6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
          The obligation of the Company hereunder to issue and sell Securities
to each Buyer at any Closing is subject to the satisfaction, at or before the
corresponding Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:
          (a) Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
          (b) Such Buyer shall have delivered to the Company the Purchase Price
for the Securities being purchased by such Buyer and each other Buyer at such
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
          (c) The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of such Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to such Closing Date.
          (d) At any time that the Buyer or any other Person shall have a
beneficial ownership interest (within the meaning of Rule 13d-3 under the 1934
Act), or a direct or indirect pecuniary interest (within the meaning of
Rule 16a-1(a)(2) under the 1934 Act) in the Securities, the Buyer and each such
Person shall not, directly or indirectly, make any short sale or maintain any
short position, establish or maintain a “put equivalent position” (within the
meaning of Rule 16a- 1(h) under the 1934 Act), enter into any swap, derivative
transaction or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Common Stock (whether any
such transaction is to be settled by delivery of Common Stock, other securities,
cash or other consideration) or any securities convertible into, exercisable for
or exchangeable for Common Stock of the Company.
     7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
          The obligation of each Buyer hereunder to purchase Securities at any
Closing is subject to the satisfaction, at or before the corresponding Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

- 20 -



--------------------------------------------------------------------------------



 



               (a) The Company shall have executed and delivered to such Buyer
(i) each of the Transaction Documents and (ii) the Securities being purchased by
such Buyer at such Closing pursuant to this Agreement.
               (b) The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit C attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
               (c) The Common Stock (i) shall be listed on the Principal Market
and (ii) shall not have been suspended, as of such Closing Date, by the SEC or
the Principal Market from trading on the Principal Market nor shall suspension
by the SEC or the Principal Market have been threatened, as of such Closing
Date, either (A) in writing by the SEC or the Principal Market or (B) by falling
below the minimum listing maintenance requirements of the Principal Market.
               (d) The representations and warranties of the Company shall be
true and correct as of the date when made and as of such Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to such Closing Date.
               (e) The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Securities.
               (f) The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.
               (g) The Board of Directors of the Company shall have taken all
necessary and proper corporate action to appoint Michael Criden and Glen Singer
as members of the Board of Directors of the Company.
               (h) The Company shall have filed the Certificate of Designation
substantially in the form attached hereto as Exhibit D with the Secretary of
State of Delaware.
     8. TERMINATION. In the event that the First Closing shall not have occurred
with respect to a Buyer on or before ten (10) days from the date hereof due to
the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
     9. MISCELLANEOUS.
          (a) Definitions. The following definitions shall for all purposes,
unless otherwise clearly indicated to the contrary, apply to terms used in this
Agreement.

- 21 -



--------------------------------------------------------------------------------



 



“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
“Secondary Closing Conditions” means the following conditions precedent: (1) a
Strategic Investor shall have entered into a binding agreement with the Company
to make a Small Strategic Investment, or otherwise have made a Small Strategic
Investment; and (2) four or more of the Secondary Funding Conditions shall have
been fulfilled; and (3) the Amendment shall have been adopted by the Company’s
stockholders and shall be in full force and effect; and (4) the Registration
Statement required to be filed within 30 days after the First Closing Date
pursuant to the Registration Rights Agreement shall have been declared effective
by the SEC and shall be in full force and effect.
“Secondary Funding Conditions” means the following conditions precedent: (1) an
entertainment provider identified in the Side Letter shall be capable of
offering its content to mobile viewers utilizing the Company’s services within
75 days after the First Closing Date; and (2) either an entity identified in the
Side Letter or one of such entity’s customers shall have entered into an
agreement with the Company to distribute video content to its customers within
75 days after the First Closing Date; and (3) a prominent entertainment provider
identified in the Side Letter shall be capable of offering its content to mobile
viewers utilizing the Company’s services by no later than within 75 days after
the First Closing Date; and (4) a prominent computer company identified in the
Side Letter shall be actively promoting Company’s service as part of its
promotion for applicable products within 75 days after the First Closing Date;
and (5) a prominent media company identified in the Side Letter and the Company
shall have entered into, at a minimum, a memorandum of understanding relating to
such company becoming a purchaser of the Company’s products or services, or a
reseller of the Company’s products or services, no later than within 75 days
after the First Closing Date.
“Side Letter” means that certain letter, dated October 29, 2005, from the
Company to the Buyers identifying a Strategic Investor and certain other parties
with which the Company is contemplating business arrangements.
“Small Strategic Investment” means (1) with respect to the Strategic Investor
identified in the Side Letter, a purchase by such Strategic Investor from the
Company of Common Stock and/or shares of preferred stock of the Company with an
aggregate purchase price of less than $5,000,000, or (2) with respect to any
other Strategic Investor, a purchase by such Strategic Investor from the Company
of Common Stock and/or shares of preferred stock of the Company with an
aggregate purchase price of less than $10,000,000.
“Strategic Investment” means (1) with respect to the Strategic Investor
identified in the Side Letter, a purchase by such Strategic Investor from the
Company of Common Stock and/or shares of preferred stock of the Company with an
aggregate purchase price of at least $5,000,000, or (2) with respect to any
other Strategic Investor, a purchase by such Strategic Investor from the Company
of Common Stock and/or shares of preferred stock of the Company with an
aggregate purchase price of at least $10,000,000.
“Strategic Investor” means (1) the potential strategic investor in the Company
identified in the Side Letter, or (2) any other party that makes an investment
in the Company and also becomes a significant business partner of the Company in
connection with its investment, that is, a major

- 22 -



--------------------------------------------------------------------------------



 



purchaser of the Company’s products and services, or a major reseller of the
Company’s products and services.
          (b) Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Miami-Dade County, Florida and Broward County,
Florida, or any federal court sitting in the Southern District of Florida for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (c) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
          (d) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
          (e) Pronouns. As used herein, all pronouns shall include the
masculine, feminine, neuter, singular and plural whenever the context and facts
require such construction.
          (f) Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
          (g) Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor

- 23 -



--------------------------------------------------------------------------------



 



any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the holders of at
least seventy-five percent of the aggregate amount of the Preferred Shares and
the shares of Common Stock into which the Preferred Shares are converted. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Preferred Shares then outstanding. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration also is offered
to all of the parties to the Transaction Documents, holders of Preferred Shares
or holders of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.
          (h) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

      If to the Company: SmartVideo Technologies, Inc. 3505 Koger Boulevard,
Suite 400 Duluth, Georgia 30096
Telephone:
  (770) 279-3100
Facsimile:
  (770) 279-3144
Attention:
  Richard E. Bennett, Jr.
 
    with a copy to:
 
    Edwards Angell Palmer & Dodge LLP 350 East Las Olas Boulevard Suite 1150
Fort Lauderdale, Florida 33301
Telephone:
  (954) 727-2600
Facsimile:
  (954) 727-2601
Attention:
  Leslie J. Croland, P.A.
 
    If to the Transfer Agent: Continental Stock Transfer and Trust Company 17
Battery Place South 8th Floor New York, New York 10004
Telephone:
  (212) 845-3217
Facsimile:
  (212) 616-7616

- 24 -



--------------------------------------------------------------------------------



 



If to a Buyer, to his address and facsimile number set forth on the Schedule of
Buyers, with copies to Akerman Senterfitt, One S.E. Third Avenue, Suite 2800,
Miami, Florida 33131, telephone: (305) 374-5600, facsimile: (305) 374-5095,
Attention: Jonathan L. Awner, Esq., or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
          (i) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least seventy-five percent of the
aggregate amount of the Preferred Shares and shares of Common Stock into which
the Preferred Shares are converted, including by merger or consolidation. A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.
          (j) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
          (k) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
shall survive the Closing and the delivery and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
          (l) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
          (m) Indemnification. In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is

- 25 -



--------------------------------------------------------------------------------



 



sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of such Buyer or holder of the Securities
as an investor in the Company. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(m) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.
          (n) No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
          (o) Remedies. Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
          (p) Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
          (q) Payment Set Aside. To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated,

- 26 -



--------------------------------------------------------------------------------



 



declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
          (r) Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. No Buyer of the Securities or third party has acted
as agent for any Buyer in connection with the Purchaser making its investment
hereunder, and no Buyer or any other third party will be acting as agent of any
Buyer in connection with monitoring its investment in the Securities or in
enforcing its rights under this Agreement.
[Signature Page Follows]

- 27 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

            COMPANY:


SMARTVIDEO TECHNOLOGIES, INC.
      By:   /s/ Richard E. Bennett, Jr.                 Name:   Richard E.
Bennett, Jr.                 Title:   Chief Executive Officer   

- 28 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



/s/ Michael E. Criden
 
Michael E. Criden

Ghs Holdings
By: /s/ Glenn Singer

 
Name: Glenn Singer

SME Children LLP
By: /s/ Stephen Esrick

 
Name: Stephen Esrick

/s/ Scott Hunter

 
Scott Hunter

/s/ Michael Puder

 
Michael Puder

/s/ Michael Cohen

 
Michael Cohen

/s/ Michael Brunnberg

 
Michael Brunnberg

/s/ Audrey Bennati

 
Audrey Bennati

Dean and Jessica Goldfine
/s/ Dean Goldfine

 
Dean Goldfine

/s/ Jessica Goldfine

 
Jessica Golfine

Doug M. Rudolph Partners Ltd.
By: /s/ Doug Rudolph

 
Name: Doug Rudolph

Craig Morris/Ernie Frywald
/s/ Craig Morris

 
Craig Morris

/s/ Ernie Fyrwald

 
Ernie Fyrwald

/s/ William Matz

 
William Matz

/s/ Peter Greenberg

 
Peter Greenberg

Bradcliff Investments, Inc.
By: /s/ Brad Naimer

 
Name: Brad Naimer

/s/ Todd Katz

 
Todd Katz

Apex Capital
By: /s/ Robert Rubin,

 
Name: Robert Rubin,

/s/ Jeff Hanft

 
Jeff Hanft
/s/ Art Criden

 
Art Criden

MSG Properties LLC
By: /s/ Mark S. Gold

 
Name: Mark S. Gold

Tony Blank Family Trust
By: /s/ Tony Blank

 
Name: Tony Blank

/s/ Kevin Love

 
Kevin Love

/s/ Dwight Richert

 
Dwight Richert

/s/ Manuel Kadre

 
Manuel Kadre

/s/ Jonathan Colby

 
Jonathan Colby

/s/ Michael Hanzman

 
Michael Hanzman

/s/ Jonathan Wish

 
Jonathan Wish

/s/ John Accetta

 
John Accetta

/s/ Bryce Epstein

 
Bryce Epstein

/s/ Cory Waldman

 
Cory Waldman

/s/ Steven Meister

 
Steven Meister

/s/ Kenneth Goodman

 
Kenneth Goodman

SCB LLC
By: /s/ Paul G. Schwichte (Carbone)

 
Name: Paul G. Schwichte (Carbone)

Andy R, Inc.
By: /s/ Andy Roddeck

 
Name: Andy Roddeck

/s/ Barry Frank

 
Barry Frank
/s/ Bob Burstein

 
Bob Burstein

/s/ Brett Overman

 
Brett Overman

/s/ Mitchell Kline

 
Mitchell Kline

Michael and Rachel Goldman
/s/ Michael Goldman

 
Michael Goldman

/s/ Rachel Goldman

 
Rachel Goldman

/s/ Michael Meister

 
Michael Meister

/s/ Malcom Meister

 
Malcom Meister

/s/ Jay Shapiro

 
Jay Shapiro

/s/ Paul; B. Chaplin

 
Paul; B. Chaplin

Ronni Jill Trust
/s/ Judy Silverman, Trustee

 
Judy Silverman, Trustee

/s/ Gary N. Itzenson

 
Gary N. Itzenson

Stephen And Deborah Clifford, Joint Tenants
/s/ Stephen Clifford

 
Stephen Clifford

/s/ Deborah Clifford

 
Deborah Clifford

/s/ Thomas Brunnberg

 
Thomas Brunnberg

Stuart Lasher LP I
/s/ Stuart Lasher

 
Name: Stuart Lasher

/s/ Michael Levy

 
Michael Levy

/s/ John Fels

 
John Fels

/s/ Chris Damian

 
Chris Damian
/s/ Dan Kleiman

 
Dan Kleiman

/s/ Robert Rovinsky

 
Robert Rovinsky

/s/ Jimmy Tate

 
Jimmy Tate

/s/ Lester Epstein

 
Lester Epstein

/s/ Andrew Henschel

 
Andrew Henschel

Balogh Family Partnership
By: /s/ Illegible

 
Name: Illegible

/s/ Mark Levinson

 
Mark Levinson

/s/ Kenneth Bernstein

 
Kenneth Bernstein

/s/ Barry Ross

 
Barry Ross

Chris & Renne Eilers
/s/ Chris Eilers

 
Chris Eilers
/s/ Renne Eilers

 
Renne Eilers


[Signature Page to Securities Purchase Agreement]

- 29 -



--------------------------------------------------------------------------------



 



SCHEDULE OF BUYERS
First Closing

                                      (1)   (2)   (3)   (4)   (5)   (6)        
                        Purchase     Address and   Number of   Number of $1.75  
Number of $2.00   Price Buyer   Facsimile Number   Preferred Shares   Warrant
Shares   Warrant Shares   $ Michael E. Criden  
11035 Marin Street,
Coral Gables, FL
33156
    483,333       483,333       120,833       362,500      
 
                                Glenn Singer/GHS
Holdings  
552 N. Island Drive, Golden Beach, FL 33160
    600,000       600,000       150,000       450,000      
 
                                Stephen Esrick/SME
Children LLP  
12990 Owl Creek
Ranch Road, Aspen,
CO 81611
    133,333       133,333       33,333       100,000      
 
                                Scott Hunter  
2686 Riviera Court,
Weston, FL 33332
    66,666       66,666       16,666       50,000      
 
                                Michael Puder  
5324 Princeton Way,
Boca Raton, FL
33496
    133,333       133,333       33,333       100,000      
 
                                Michael Cohen  
481 Sweet Bay
Avenue, Plantation,
FL 33324
    66,666       66,666       16,666       50,000      
 
                                Michael Brunnberg  
445 N.E. 16th Avenue, Fort Lauderdale, FL 33301
    100,000       100,000       25,000       75,000      
 
                                Audrey Bennati  
6330 Allison Road,
Miami Beach, FL
33141
    100,000       100,000       25,000       75,000      
 
                                Dean and Jessica Goldfine  
20755 N.E. 31st Place, Aventura, FL 33180
    33,333       33,333       8,333       25,000      
 
                                Doug Rudolph Doug M. Rudolph Partners Ltd.  
212 Bal Bay Drive,
Bal Harbour, FL
33154
    166,666       166,666       41,666       125,000      
 
                                Craig Morris/Ernie
Fyrwald  
415 E. Hyman Avenue, Aspen, CO 81611
    66,666       66,666       16,666       50,000      
 
                                William Matz  
3482 Derby Lane,
Weston, FL 33331
    133,333       133,333       33,333       100,000      
 
                                Peter Greenberg  
22 Pyramid Road,
Aspen, CO 81611
    66,666       66,666       16,666       50,000      
 
                                Brad Naimer, BradCliff Investments, Inc.  
10 Holly Road,
Hampstead, Quebec,
Canada H3X 3K7
    33,333       33,333       8,333       25,000      
 
                                Todd Katz  
213 Oakmont Drive,
Philadelphia PA
19422
    200,000       200,000       50,000       150,000      
 
                                Robert Rubin, Apex
Capital  
13040 Old Cutler
Road, Miami, FL
33156
    66,666       66,666       16,666       50,000      
 
                                Jeff Hanft  
13040 Old Cutler
Road, Miami,
Florida 33156
    66,666       66,666       16,666       50,000      
 
                                Art Criden  
1300 Tahoe Pines
Circle, Alpharetta,
GA 30005
    33,333       33,333       8,333       25,000      
 
                                MSG Properties LLC/Mark S. Gold  
1801 N. Meridian Street, Tallahassee, FL 32301
    66,666       66,666       16,666       50,000      
 
                                Tony Blank Family
Trust  
1172 South Dixie
Highway, #497,
Coral Gables, FL
33146
    66,666       66,666       16,666       50,000      
 
                                Kevin Love  
8150 S.W. 143 Street, Miami, Florida 33158
    16,666       16,666       4,166       12,500      
 
                                Dwight Richert  
P.O. Box 2295, Winter Haven, FL 33883
    66,666       66,666       16,666       50,000      
 
                                Manuel Kadre  
1503 Alberca
Street, Coral
Gables, FL 33134
    200,000       200,000       50,000       150,000      
 
                                Jonathan Colby  
1548 Quayside
Terrace, Miami, FL
33138
    133,333       133,333       33,333       100,000      
 
                                Michael Hanzman  
9050 Schoolhouse
Road, Coral Gables,
FL 33143
    200,000       200,000       50,000       150,000  

 



--------------------------------------------------------------------------------



 



                                      (1)   (2)   (3)   (4)   (5)   (6)        
                        Purchase     Address and   Number of   Number of $1.75  
Number of $2.00   Price Buyer   Facsimile Number   Preferred Shares   Warrant
Shares   Warrant Shares   $ Jonathan Wish  
 
    16,666       16,666       4,166       12,500      
 
                                John Accetta  
700 Balboa Avenue,
Coronado, CA 92118
    50,000       50,000       12,500       37,500      
 
                                Bryce Epstein  
1020 S. Southlake Drive, Hollywood, FL 33019
    100,000       100,000       25,000       75,000      
 
                                Cory Waldman  
1125 Lemonwood
Street, Miami, FL
    16,666       16,666       4,166       12,500      
 
                                Steven Meister  
1901 N.E. 188th Street, Miami, FL 33179
    50,000       50,000       12,500       37,500      
 
                                Kenneth Goodman  
2600 N. Military Trail, #290, Boca Raton, FL 33431
    33,333       33,333       8,333       25,000      
 
                                SCB LLC/Paul G. Schwichte (Carbone)  
2134 Hollywood
Boulevard,
Hollywood, Florida
33020
    86,666       86,666       21,666       65,000      
 
                                Andy Roddeck/Andy R, Inc.  
140 Sherman Mills
Drive, Ingrahm, TX
78025
    66,666       66,666       16,666       50,000      
 
                                Barry Frank  
1395 Brickell Avenue, Suite 1200, Miami, FL 33131
    50,000       50,000       12,500       37,500      
 
                                Bob Burstein  
129 Rosales Court,
Coral Gables, FL
33143
    66,666       66,666       16,666       50,000      
 
                                Brett Overman  
19501 West Country
Club Drive, TS-5,
Aventura, FL 33180
    133,333       133,333       33,333       100,000      
 
                                Mitchell Kline  
4204 Emerson Place,
Vestal, NY 13850
    33,333       33,333       8,333       25,000      
 
                                Michael and Rachel Goldman  
16300 Hillsboro Avenue, South, St. Louis Park, MN 55401
    33,333       33,333       8,333       25,000      
 
                                Michael Meister  
5880 S.W. 116th Street, Miami, FL 33156
    66,666       66,666       16,666       50,000      
 
                                Malcom Meister  
3000 Island
Boulevard, #2704,
Aventura, FL 33160
    33,333       33,333       8,333       25,000      
 
                                Jay Shapiro  
10102 S.W. 57th Court, Pinecrest, Florida 33156
    66,666       66,666       16,666       50,000   Paul; B. Chaplin  
108 Bal Bay Drive,
Bal Harbor, FL
33154
    66,666       66,666       16,666       50,000      
 
                                Ronni Jill
Trust/Judy
Silverman, Trustee  
19553 N.E. 37th Avenue, Aventura, FL 33180
    100,000       100,000       25,000       75,000      
 
                                Gary N. Itzenson  
535 Leslie Lane,
Blue Bell, PA 19422
    33,333       33,333       8,333       25,000      
 
                                Stephen and Deborah Clifford, Joint Tenants  
1490 N.E. 103 Street, Miami Shores, FL 33138
    66,666       66,666       16,666       50,000      
 
                                Thomas Brunnberg  
2730 N.E. 40th Street, Lighthouse Point, FL 36064
    33,333       33,333       8,333       25,000      
 
                                Stuart Lasher LP I  
140 Fountain Parkway, Suite 420, St. Petersburg, FL 33716
    133,333       133,333       33,333       100,000      
 
                                Michael Levy  
802 Spinnaker Drive
East, Hollywood, FL
33109
    33,333       33,333       8,333       25,000      
 
                                John Fels  
4026 Island Estates
Drive, Aventura, FL
33160
    33,333       33,333       8,333       25,000      
 
                                Chris Damian  
250 Gerona Avenue,
Coral Gables, FL
33146
    83,333       83,333       20,833       62,500  

-2-



--------------------------------------------------------------------------------



 



                                      (1)   (2)   (3)   (4)   (5)   (6)        
                        Purchase     Address and   Number of   Number of $1.75  
Number of $2.00   Price Buyer   Facsimile Number   Preferred Shares   Warrant
Shares   Warrant Shares   $ Dan Kleiman  
3920 Island Estates
Drive, Aventura, FL
33160
    33,333       33,333       8,333       25,000      
 
                                Robert Rovinsky  
8 Thoreau Court,
Cherry Hill, NJ
08003
    43,333       43,333       10,833       32,500      
 
                                Jimmy Tate  
12855 Biscayne Bay
Drive, North Miami,
FL 33181
    60,000       60,000       15,000       45,000      
 
                                Lester Epstein  
19001 N.E. 28th Avenue, North Miami Beach, FL 33179
    33,333       33,333       8,333       25,000      
 
                                Andrew Henschel  
20001 N.E. 21st Court, North Miami Beach, FL 33179
    33,333       33,333       8,333       25,000      
 
                                Balogh Family
Partnership  
 
    83,333       83,333       20,833       62,500      
 
                                Mark Levinson  
 
    66,666       66,666       16,666       50,000      
 
                                Kenneth Bernstein  
550 Golden Beach
Drive, Golden
Beach, FL 33160
    26,666       26,666       6,666       20,000      
 
                                Barry Ross  
C/o Ross Realty Investments, Inc., 3325 S. University Drive, Suite 210, Davie,
FL 33328
    133,333       133,333       33,333       100,000      
 
                                Chris & Renne Eilers  
 
    33,333       33,333       8,333       25,000  

Second Closing

                                      (7)   (8)   (9)   (10)   (11)   (12)      
                          Purchase     Address and   Number of   Number of $1.75
  Number of $2.00   Price Buyer   Facsimile Number   Preferred Shares   Warrant
Shares   Warrant Shares   $ Michael E. Criden  
11035 Marin Street,
Coral Gables, FL
33156
    483,334       483,334       120,834       362,500      
 
                                Glenn Singer/GHS
Holdings  
552 N. Island Drive, Golden Beach, FL 33160
    600,000       600,000       150,000       450,000      
 
                                Stephen Esrick/SME
Children LLP  
12990 Owl Creek
Ranch Road, Aspen,
CO 81611
    133,334       133,334       33,334       100,000      
 
                                Scott Hunter  
2686 Riviera Court,
Weston, FL 33332
    66,667       66,667       16,667       50,000      
 
                                Michael Puder  
5324 Princeton Way,
Boca Raton, FL
33496
    133,334       133,334       33,334       100,000      
 
                                Michael Cohen  
481 Sweet Bay
Avenue, Plantation,
FL 33324
    66,667       66,667       16,667       50,000      
 
                                Michael Brunnberg  
445 N.E. 16th Avenue, Fort Lauderdale, FL 33301
    100,000       100,000       25,000       75,000      
 
                                Audrey Bennati  
6330 Allison Road,
Miami Beach, FL
33141
    100,000       100,000       25,000       75,000      
 
                                Dean and Jessica Goldfine  
20755 N.E. 31st Place, Aventura, FL 33180
    33,334       33,334       8,334       25,000      
 
                                Doug Rudolph Doug M. Rudolph Partners Ltd.  
212 Bal Bay Drive,
Bal Harbour, FL
33154
    166,667       166,667       41,667       125,000  

-3-



--------------------------------------------------------------------------------



 



                                      (7)   (8)   (9)   (10)   (11)   (12)      
                          Purchase     Address and   Number of   Number of $1.75
  Number of $2.00   Price Buyer   Facsimile Number   Preferred Shares   Warrant
Shares   Warrant Shares   $ Craig Morris/Ernie
Fyrwald  
415 E. Hyman Avenue, Aspen, CO 81611
    66,667       66,667       16,667       50,000      
 
                                William Matz  
3482 Derby Lane,
Weston, FL 33331
    133,334       133,334       33,334       100,000      
 
                                Peter Greenberg  
22 Pyramid Road,
Aspen, CO 81611
    66,667       66,667       16,667       50,000      
 
                                Brad Naimer, BradCliff Investments, Inc.  
10 Holly Road,
Hampstead, Quebec,
Canada H3X 3K7
    33,334       33,334       8,334       25,000      
 
                                Todd Katz  
213 Oakmont Drive,
Philadelphia PA
19422
    200,000       200,000       50,000       150,000      
 
                                Robert Rubin, Apex
Capital  
13040 Old Cutler
Road, Miami, FL
33156
    66,667       66,667       16,667       50,000      
 
                                Jeff Hanft  
13040 Old Cutler
Road, Miami,
Florida 33156
    66,667       66,667       16,667       50,000      
 
                                Art Criden  
1300 Tahoe Pines
Circle, Alpharetta,
GA 30005
    33,334       33,334       8,334       25,000      
 
                                MSG Properties LLC/Mark S. Gold  
1801 N. Meridian Street, Tallahassee, FL 32301
    66,667       66,667       16,667       50,000      
 
                                Tony Blank Family
Trust  
1172 South Dixie
Highway, #497,
Coral Gables, FL
33146
    66,667       66,667       16,667       50,000      
 
                                Kevin Love  
8150 S.W. 143 Street, Miami, Florida 33158
    16,667       16,667       4,167       12,500      
 
                                Dwight Richert  
P.O. Box 2295, Winter Haven, FL 33883
    66,667       66,667       16,667       50,000      
 
                                Manuel Kadre  
1503 Alberca
Street, Coral
Gables, FL 33134
    200,000       200,000       50,000       150,000      
 
                                Jonathan Colby  
1548 Quayside
Terrace, Miami, FL
33138
    133,334       133,334       33,334       100,000      
 
                                Michael Hanzman  
9050 Schoolhouse
Road, Coral Gables,
FL 33143
    200,000       200,000       50,000       150,000   Jonathan Wish  
 
    16,667       16,667       4,167       12,500      
 
                                John Accetta  
700 Balboa Avenue,
Coronado, CA 92118
    50,000       50,000       12,500       37,500      
 
                                Bryce Epstein  
1020 S. Southlake Drive, Hollywood, FL 33019
    100,000       100,000       25,000       75,000      
 
                                Cory Waldman  
1125 Lemonwood
Street, Miami, FL
    16,667       16,667       4,167       12,500      
 
                                Steven Meister  
1901 N.E. 188th Street, Miami, FL 33179
    50,000       50,000       12,500       37,500      
 
                                Kenneth Goodman  
2600 N. Military Trail, #290, Boca Raton, FL 33431
    33,334       33,334       8,334       25,000      
 
                                SCB LLC/Paul G. Schwichte (Carbone)  
2134 Hollywood
Boulevard,
Hollywood, Florida
33020
    86,667       86,667       21,667       65,000      
 
                                Andy Roddeck/Andy R, Inc.  
140 Sherman Mills
Drive, Ingrahm, TX
78025
    66,667       66,667       16,667       50,000      
 
                                Barry Frank  
1395 Brickell Avenue, Suite 1200, Miami, FL 33131
    50,000       50,000       12,500       37,500      
 
                                Bob Burstein  
129 Rosales Court,
Coral Gables, FL
33143
    66,667       66,667       16,667       50,000      
 
                                Brett Overman  
19501 West Country
Club Drive, TS-5,
Aventura, FL 33180
    133,334       133,334       33,334       100,000      
 
                                Mitchell Kline  
4204 Emerson Place,
Vestal, NY 13850
    33,334       33,334       8,334       25,000      
 
                                Michael and Rachel Goldman  
16300 Hillsboro
Avenue, South,
St. Louis Park, MN 55401
    33,334       33,334       8,334       25,000  

-4-



--------------------------------------------------------------------------------



 



                                      (7)   (8)   (9)   (10)   (11)   (12)      
                          Purchase     Address and   Number of   Number of $1.75
  Number of $2.00   Price Buyer   Facsimile Number   Preferred Shares   Warrant
Shares   Warrant Shares   $ Michael Meister  
5880 S.W. 116th Street, Miami, FL 33156
    66,667       66,667       16,667       50,000      
 
                                Malcom Meister  
3000 Island
Boulevard, #2704,
Aventura, FL 33160
    33,334       33,334       8,334       25,000      
 
                                Jay Shapiro  
10102 S.W. 57th Court, Pinecrest, Florida 33156
    66,667       66,667       16,667       50,000      
 
                                Paul B. Chaplin  
108 Bal Bay Drive,
Bal Harbor, FL
33154
    66,667       66,667       16,667       50,000      
 
                                Ronni Jill
Trust/Judy
Silverman, Trustee  
19553 N.E. 37th Avenue, Aventura, FL 33180
    100,000       100,000       25,000       75,000      
 
                                Gary N. Itzenson  
535 Leslie Lane,
Blue Bell, PA 19422
    33,334       33,334       8,334       25,000      
 
                                Stephen and Deborah Clifford, Joint Tenants  
1490 N.E. 103 Street, Miami Shores, FL 33138
    66,667       66,667       16,667       50,000      
 
                                Thomas Brunnberg  
2730 N.E. 40th Street, Lighthouse Point, FL 36064
    33,334       33,334       8,334       25,000      
 
                                Stuart Lasher LP I  
140 Fountain Parkway, Suite 420, St. Petersburg, FL 33716
    133,334       133,334       33,334       100,000      
 
                                Michael Levy  
802 Spinnaker Drive
East, Hollywood, FL
33109
    33,334       33,334       8,334       25,000      
 
                                John Fels  
4026 Island Estates
Drive, Aventura, FL
33160
    33,334       33,334       8,334       25,000      
 
                                Chris Damian  
250 Gerona Avenue,
Coral Gables, FL
33146
    83,334       83,334       20,834       62,500      
 
                                Dan Kleiman  
3920 Island Estates
Drive, Aventura, FL
33160
    33,334       33,334       8,334       25,000      
 
                                Robert Rovinsky  
8 Thoreau Court,
Cherry Hill, NJ
08003
    43,334       43,334       10,834       32,500      
 
                                Jimmy Tate  
12855 Biscayne Bay
Drive, North Miami,
FL 33181
    60,000       60,000       15,000       45,000      
 
                                Lester Epstein  
19001 N.E. 28th Avenue, North Miami Beach, FL 33179
    33,334       33,334       8,334       25,000      
 
                                Andrew Henschel  
20001 N.E. 21st Court, North Miami Beach, FL 33179
    33,334       33,334       8,334       25,000      
 
                                Balogh Family
Partnership  
 
    83,334       83,334       20,834       62,500      
 
                                Mark Levinson  
 
    66,667       66,667       16,667       50,000      
 
                                Kenneth Bernstein  
550 Golden Beach
Drive, Golden
Beach, FL 33160
    26,667       26,667       6,667       20,000      
 
                                Barry Ross  
C/o Ross Realty Investments, Inc., 3325 S. University Drive, Suite 210, Davie,
FL 33328
    133,334       133,334       33,334       100,000      
 
                                Chris & Renne Eilers  
 
    33,334       33,334       8,334       25,000  

-5-



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Warrants. See Exhibits 4.1 and 4.2 of this Form 8-K.
 
   
Exhibit B
  Form of Registration Rights Agreement. See Exhibit 10.2 of this Form 8-K.
 
   
Exhibit C
  Form of Irrevocable Transfer Agent Instructions
 
   
Exhibit D
  Certificate of Designation. See Exhibit 3.1 of this Form 8-K.

-31-



--------------------------------------------------------------------------------



 



Schedule 3(a)
Subsidiaries
OVT, Inc., a Georgia corporation
Ownership: 100%

-32-



--------------------------------------------------------------------------------



 



Schedule 3(g)
No General Solicitation; Placement Agent’s Fees
On June 29, 2005, the Company entered into an agreement (the “June 2005
Agreement”) with Ascendiant Securities, LLC (“Ascendiant”), pursuant to which
Ascendiant agreed to use its best efforts as a financial advisor and exclusive
placement agent to assist the Company in the sale of its debt and/or equity
securities for financing purposes. The Company does not believe that Ascendiant
is entitled to compensation under the June 2005 Agreement as a result of the
closing of the transaction contemplated by this Agreement.

-33-



--------------------------------------------------------------------------------



 



Schedule 3(j)
SEC Documents; Financial Statements
As of the date hereof, the Company has timely filed all SEC Reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act and the Exchange Act in the last two years other than: (i) Annual
Report on Form 10-KSB for the Year Ended December 31, 2004, which was filed on
April 29, 2005; (ii) Current Report on From 8-K, which was filed on July 27,
2005; and (iii) Quarterly Report on Form 10-QSB for the Quarterly Period Ended
June 30, 2005 which was filed on September 14, 2005.
On August 24, 2005, the staff of the SEC’s Division of Corporation Finance
provided the Company with a comment letter on the Company’s Form 10-KSB for the
fiscal year ended December 31, 2004 and the Company’s Form 10-QSB for the
quarterly period ended March 31, 2005. The Company has provided this letter to
the Buyers.
Schedule 3(q)
Equity Capitalization
In connection with the Company’s March 2005 equity financing, warrants to
purchase 880,620 shares of Common Stock at a purchase price of $3.50 per share
were issued. As a result of the anti-dilution provisions contained in such
warrants, new warrants to purchase 4,109,560 shares of Common Stock at a
purchase price of $0.75 per share will be issued to the investors in the March
2005 equity financing in exchange for their existing warrants.

-34-



--------------------------------------------------------------------------------



 



Schedule 4(i)
Additional Registration Statements
As a result of the Closing, the Company will be required to file a
post-effective amendment to its Registration Statement on Form SB-2 filed with
the SEC on June 30, 2005 (SEC File No. 333-124918).
As of the date hereof, Ascendiant Capital Group LLC has piggy-back registration
rights for 750,000 shares of Common Stock, Interim CFO Solutions LLC has
piggy-back registration rights for 2,608,696 shares of Common Stock underlying
common stock purchase warrants, ACI Solutions has piggy-back registration rights
for 127,981 shares of Common Stock, WH Platts has piggy-back registration rights
for 52,000 shares of Common Stock and The Lippin Group has piggy-back
registration rights for 11,000 shares of Common Stock.

-35-



--------------------------------------------------------------------------------



 



Exhibit C
TRANSFER AGENT INSTRUCTIONS
SMARTVIDEO TECHNOLOGIES, INC.
October __, 2005
Continental Stock Transfer and Trust Company
17 Battery Place South
8th Floor
New York, NY 10004
Attention:
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of October ___, 2005 (the “Agreement”), by and among SmartVideo Technologies,
Inc., a Delaware corporation (the “Company”), and the investors named on the
Schedule of Buyers attached thereto (collectively, the "“Holders”), pursuant to
which the Company is issuing to the Holders shares (the “Preferred Shares”) of
the Series A-1 Convertible Preferred Stock, par value $0.001 per share, of the
Company (the “Preferred Stock”), and Warrants (the “Warrants”), which are
exercisable into shares of Common Stock, par value $.001 per share, of the
Company (the “Common Stock”).
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time):
     (i) to issue shares of Preferred Stock upon transfer or resale of the
Preferred Shares;
     (ii) to issue shares of Common Stock upon conversion of Preferred Stock
(the “Converted Shares”) to or upon the order of a Holder upon delivery to you
of a written notice that such Holder elects or is required to convert all or any
number of such shares of the Preferred Stock; and
     (iii) to issue shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.
     You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Converted Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the "1933 Act”), or
(ii) sales of the Converted Shares and the Warrant Shares may be made in
conformity with Rule 144 under the 1933 Act (“Rule 144”), (b) if applicable, a
copy of such registration statement, and (c) notice from legal counsel to the
Company or any Holder that a transfer of Converted Shares and/or Warrant Shares
has been effected either pursuant to the registration statement (and a
prospectus delivered to the transferee) or pursuant to Rule 144, then as
promptly as practicable, you shall issue the certificates representing the
Converted Shares and the Warrant Shares registered in the names of such
transferees, and such certificates shall not bear any legend restricting
transfer of the Converted Shares and the Warrant Shares thereby and should not
be subject to any stop-transfer restriction.

 



--------------------------------------------------------------------------------



 



     A form of written confirmation from the Company’s outside legal counsel
that a registration statement covering resales of the Converted Shares and the
Warrant Shares has been declared effective by the SEC under the 1933 Act is
attached hereto as Exhibit II.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions. Should you have any
questions concerning this matter, please contact me at (770) 729-8777.

     
 
  Very truly yours,

            SMARTVIDEO TECHNOLOGIES, INC.
      By:           Name:   Richard E. Bennett, Jr.        Title:   President &
CEO     

THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this ___day of October 2005
Continental Stock Transfer and Trust Company


By:  
 
Name:
Title:  

Enclosures

- 2 -



--------------------------------------------------------------------------------



 




EXHIBIT I
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT
SMARTVIDEO TECHNOLOGIES, INC.
To: SmartVideo Technologies, Inc.
     The undersigned is the holder of Warrant No. ___(the “Warrant”) issued by
SmartVideo Technologies, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.
     1. The Warrant is currently exercisable to purchase a total of
                     Warrant Shares.
     2. The undersigned holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.
     3. The Holder intends that payment of the Exercise Price shall be made as:
                               a “Cash Exercise” with respect to
                     Warrant Shares; and/or
                               a “Cashless Exercise” with respect to
                     Warrant Shares.
     4. Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.
     5. Following this exercise, the Warrant shall be exercisable to purchase a
total of                      Warrant Shares.
     Please issue the Warrant Shares in the following name and to the following
address:

     
Issue to:
   
 
   
 
   
 
   
 
   
 
   

     
Account Number:
   
 
    (if electronic book entry transfer)

     
DTC Participant Number:
   
 
      (if electronic book entry transfer)

Date: _______________ , ______

 
 
    Name of Registered Holder

         
By:
       
 
 
 
     Name:    
 
       Title:    

- 3 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The Company hereby acknowledges this Exercise Notice and hereby directs
Continental Stock Transfer and Trust Company to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated October ___, 2005 from the Company and acknowledged and agreed to by
Continental Stock Transfer and Trust Company.

            SMARTVIDEO TECHNOLOGIES, INC.
      By:           Name:   Richard E. Bennett, Jr.        Title:   President &
CEO   

- 4 -



--------------------------------------------------------------------------------



 



         

EXHIBIT II
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
Continental Stock Transfer and Trust Company
17 Battery Place South
8th Floor
New York, NY 10004
Attn:
     Re: SmartVideo Technologies, Inc.
Ladies and Gentlemen:
     We are counsel to SmartVideo Technologies, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement, dated as of October ___, 2005 (the
“Securities Purchase Agreement”), entered into by and among the
          Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders shares (the “Preferred
Shares”) of the Series A-1 Convertible Preferred Stock, par value $0.001 per
share, of the Company (the “Preferred Stock”) and warrants (the "Warrants”)
exercisable for shares of the Company’s Common Stock, par value $0.001 per share
(the "Common Stock”). Pursuant to the Securities Purchase Agreement, the Company
also has entered into a Registration Rights Agreement with the Holders (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the resale of the Registrable Securities (as defined
in the Registration Rights Agreement), including the shares of Common Stock
issuable upon conversion of the Preferred Shares and/or exercise of the Warrants
under the Securities Act of 1933, as amended (the “1933 Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on
                     2005, the Company filed a Registration Statement on
Form S-                     (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.
          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.
          This letter shall serve as our standing opinion to you that the shares
of Common Stock are freely transferable by the Holders pursuant to the
Registration Statement. Assuming that at the time of each sale you have received
notice that (1) the Holders sell the Common Stock for their own account pursuant
to the prospectus and in compliance with the prospectus delivery requirements of
the 1933 Act and (2) you shall have received notice from the Company that
(a) the Company has timely filed all required reports under the 1934 Act,
(b) there is no stop order suspending the effectiveness of the Registration
Statement, and (c) there has been no event that would cause the Registration
Statement to include an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, you need not require further letters from us to effect
any future legend-free issuance or reissuance of shares of Common Stock to the
Holders as contemplated by the Company’s Irrevocable Transfer Agent Instructions
dated October ___, 2005. This letter shall serve as our standing opinion with
regard to this matter.

     
 
  Very truly yours,
 
   
 
  [ISSUER’S COUNSEL]
 
   
 
  By:                                                            

CC: [LIST NAMES OF HOLDERS]

- 5 -